*296ORDER
This matter is before the court on the defendants’ petition for permission to appeal the district court’s order granting the plaintiffs motion to modify the plaintiff class. See Fed. R.App. P. 5; Fed.R.Civ.P. 23(f). The decision whether to grant the petition is purely discretionary. See Fed. R.Civ.P. 23(f); Vallario v. Vandehey, 554 F.3d 1259, 1262 (10th Cir.2009) (this discretion is “ ‘unfettered and akin to the discretion exercised by the Supreme Court in acting on a petition for certiorari.’ ”) (quoting Fed.R.Civ.P. 23(f) advisory committee’s note).
Upon a careful review of the materials filed with this court and the applicable law, we conclude that this matter is not appropriate for immediate review. None of the concerns noted by this court to justify an interlocutory appeal is present here. Id. at 1263-64.
Accordingly, the petition for permission to appeal is DENIED.